DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 10 August 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 4-8 and 10 are pending for examination.
Claims 2, 3 and 9 are canceled.
Claims 1, 6 and 10 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 10 August 2022.
Amendments to the drawings have been submitted with the amendment filed 10 August 2022.
Drawings
The replacement drawings were received on 10 August 2022.  These drawings are acceptable.
Response to Arguments
Applicant’s amendment and corresponding arguments, see page 3 of the Remarks, filed 10 August 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 6 of the Remarks, filed 10 August 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 6 of the Remarks, filed 10 August 2022, with respect to the objection to claims 2 and 3 as being duplicate claims have been fully considered and are persuasive.  The objection to claims 2 and 3 as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 6 of the Remarks, filed 10 August 2022, with respect to the rejection of claims 4-6 and 9 under 35 USC § 112(b) as being indefinite have been fully considered and are persuasive.  The rejection of claims 4-6 and 9 under 35 USC § 112(b) as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 6 and 7 of the Remarks, filed 10 August 2022, with respect to the rejection of claims 1-3, 7 and 10 under 35 USC § 102(a)(1) as anticipated by Quartaert (US 5115734) have been fully considered and are persuasive.  The rejection of claims 1-3, 7 and 10 under 35 USC § 102(a)(1) as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 6 and 7 of the Remarks, filed 10 August 2022, with respect to the rejection of claims 3-6 under 35 USC § 103 as being unpatentable over Quartaert (US 5115734) in view of Geiser (US 20030024406) have been fully considered and are persuasive.  The rejection of claims 3-6 under 35 USC § 103 as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 6 and 7 of the Remarks, filed 10 August 2022, with respect to the rejection of claim 8 under 35 USC § 103 as being unpatentable over Quartaert (US 5115734) in view of Bumberger et al. (EP 3199015) have been fully considered and are persuasive.  The rejection of claim 8 under 35 USC § 103 as set forth in the previous Office action has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 4, line 2, delete “roller” and insert --rollers--.
Claim 10, line 11, delete “the”.
Explanation for Examiner’s Amendment
Claims 4 and 10 have been amended to a correct minor editorial error in each claim.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the method for operating a round baler is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other limitations of claim 1, are what make the claim allowable over the prior art, as the subject matter of claim 1 is neither taught or suggested by the prior art:
“in a first mode of operation, providing a stretching apparatus comprising a first stretching roller and a second stretching roller in contact with the binding material, providing a compressive force against at least one of a surface of the first stretching roller and a surface of the second stretching roller, thereby, applying a compressive force to the binding material for stretching the binding material; and 
in a second mode of operation, providing the stretching apparatus free of contact with the binding material.”
The closest prior art, see Quartaert, Geiser and Bumberger, teaches applying a compressive force to the surface of the binding material, but does not teach or suggest providing a compressive force against at least one of a surface of the first stretching roller and a surface of the second stretching roller, thereby, applying a compressive force to the binding material for stretching the binding material.  In the closest prior art there is no teaching or suggestion of providing a compressive force to the surface of either of the roller surfaces, thereby applying the compressive force to the binding material for stretching the binding material.
Regarding independent claim 10: the subject matter of the round baler is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 10 includes the following limitations which, in combination with the other structural limitations set forth in claim 10, are what make the subject matter of claim 10 allowable over the prior art:
“a stretching apparatus including a first stretching roller and a second stretching roller in contact with the binding material; 
wherein the binding unit is configured to 
provide a binding material to the main bale forming chamber for wrapping a bale formed in the main bale forming chamber; 
in a first mode of operation, provide a compressive force against at least one of a surface of the first stretching roller and a surface of the second stretching roller in contact with the binding material, thereby, applying a compressive force to the binding material for stretching the binding material; and 
in a second mode of operation, provide the stretching apparatus free of contact with the binding material.”
The closest prior art, see Quartaert, Geiser and Bumberger, teaches applying a compressive force to the surface of the binding material, but does not teach or suggest provide a compressive force against at least one of a surface of the first stretching roller and a surface of the second stretching roller in contact with the binding material, thereby, applying a compressive force to the binding material for stretching the binding material.  In the closest prior art there is no teaching or suggestion of providing a compressive force to the surface of either of the roller surface, thereby applying the compressive force to the binding material for stretching the binding material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        24 August 2022